DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 11/3/22 have been received and entered in the application. 
Claims 1-8 are currently pending and examined on the merits. 
Claim 1 is currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “laminin-derived peptide”. There are at least 3 known laminin-derived peptides suitable for use in cell culture applications, including Leu-Arg-Glu-Gly-Gly-Gly-Cys (LREGGGC, MW = 691.2 g mol−1), Acryl-Gly-Ill-Lys-Val-Ala-Val (IKVAV, MW = 640.3 g mol−1) and KCGPQGIWGQCK (GPQGIWGQ, MW = 1340.53 g mol−1). The specification as originally filed contains no further description of which laminin-derived peptide(s) is utilized. Therefore, it is unclear what this limitation encompasses. 
Claim 1 contains the limitation “non-essential amino acids”. The specification as originally filed does not elucidate which non-essential amino acids this limitation encompasses. For example, does this limitation require each of the non-essential amino acids, or is a single non-essential amino acid sufficient. 
Claim 1 contains the limitation “lipid mixture”. It is unclear which lipids must be present in this mixture, and which lipids are excluded.
Response to Arguments
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 
Applicant argues that each of “laminin-derived peptide”, “non-essential amino acids”, and “lipid mixture” refers to commercial products as disclosed in the specification (Response p4-5). 
While the commercial products to which applicants refer provide an embodiment of each component, the claims are not so limited as to only refer to those products. For example, the term “lipid mixture” may encompass each of the following products produced by Sigma: Lipid Mixture 1, Lipid Mixture (1000x), Algal lipid mixture-13C, Lipid standards: triglyceride mixtures, and Triglyceride Mix. Each of these products contains different lipids and may not be suitable for cell culture applications. Further, commercial product formulations do not necessarily remain consistent; the concentrations and/or components may be varied as products are further developed and needs change over time. Therefore, the it is unclear what the terms “laminin-derived peptide”, “non-essential amino acids”, and “lipid mixture” encompass. 
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632